DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-20
Withdrawn:
none
Examined:
1-20
Independent:
1, 10 and 16
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other
x
JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"
x
112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
This application was filed 11/28/2018, and there is no claim to earlier priority. 

Claim objections
Claims 1, 9-10 and 16 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
1, 9-10 and 16
processing..., wherein each... indicate...
Should read "...indicates..."  Claims 9-10 and 16 are objected to similarly.



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 10, 16
generating... based at least in part on aggregating...
It is not clear whether the recited "aggregating" is a required step of the claimed method or instead may be a step previously performed or to be performed in the future.  This rejection might be overcome, for example, by amending to recite the "aggregating" step as a step directly comprised by the method and preceding the "generating" step such that the results of "aggregating" clearly are available for the "generating" step.
3
an efficacy of the first therapy and an efficacy of the second therapy are both above a predefined threshold efficacy
Claim 3 depends from claim 2, however this recitation of claim 3 appears inconsistent with the "determining that a first therapy and a second therapy have not been compared" of claim 2.  Possibly the issue is the recitation of claim 2, which is ambiguous as to what comparison is required not to have occurred.  For example, if the data needed for comparison in claim 3 exists, then it is not clear to what extent the recitation of claim 2 can be true.  If the distinction is between availability of data versus performance of an actual comparison step with, for example, output of a result of the comparison, then this may be clarified.
4
inconclusive
The recited "inconclusive" is a term of relative or vague degree or form of association, neither defined in the specification (e.g. 109, 111) nor having a well-known and particular definition in the art in the recited context.  (MPEP 2173.05(b) pertains.)  For example, it is not clear what "inconclusive" means in the context of one "overall relative efficacy" This rejection does not apply to claim 5, which remedies the issue with respect to that claim.  Similarly, claims 12 and 18 are not rejected in this regard.
8, 15
natural language processing techniques
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "techniques") and function and/or result (here "natural language processing") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function and results (e.g. [28]), noting that any disclosure must be clearly linked to the invoking recitation and that [28] does not clearly disclose structure sufficient to satisfy 112/b.  MPEP 2181 pertains.  In [28], it is, for example, not clear which of the disclosed techniques are disclosed as embodiments of "the Comparison Extraction 120" versus embodiments of a "natural language processing technique."
8, 15
the conclusion includes a comparison
It is not clear how to interpret a conclusion "includes" a comparison.  If what is intended is that the comparison is a process step and that conclusion follows from the result of comparison, then this may be clarified, including ensuring that performance of the necessary comparison is recited clearly.  If what is intended is that the comparison is a result, statement or datum, e.g. X is greater than Y, and that recited "conclusion" comprises that datum, then this may be clarified.
8, 15
...for at least two respective documents...

...within natural language text of the respective document...

...one or more cohorts of patients that are associated with the respective
document
The various uses of the adjective "respective" render the claim indefinite at least because it is not clear what relationship(s) are being referenced by the term.  Relatedly, the latter two instances cause those recitations to lack clear antecedent basis.  This rejection might be overcome by amending to clarify the relationships.


9
aggregating the first subset of pair-wise comparisons
It is not clear what the recited "aggregating" requires at least since what is recited as being aggregated already is one "subset."  For example, it is not clear what if anything distinguishes a pre-aggregation "subset" from an aggregated subset.  If what is intended is that the recited "aggregating" creates the "subset," then this may be clarified.
9
each of the first subset of pair-wise comparisons
indicate a first cohort and indicate relative efficacy of a first therapy and a second therapy
It is not clear whether the recited "indicate... and indicate" modifies "each" "comparison" individually or modifies "the first subset" as a whole at least because there appears to be a grammatical error or informality, i.e., possibly, reciting "each of..." instead of "each comparison of..."  Also, if the two recited instances of "indicate" refer to the preceding recitation of "each," then "indicates" instead of "indicate" should be recited for correct subject-verb agreement, i.e. "each comparison... indicates... and indicates..."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-20
Claims 1-20 are rejected under 35 USC 103 as unpatentable over Tramacere (as cited on the attached "Notice of References Cited" form 892).

Regarding claim 1, receiving documents and determining pair-wise comparisons of therapy efficacies read on Tramacere's "inclusion RCTs that studied one or more of the agents," "all possible pairwise comparisons" and "...treatment eEects of the competing interventions using risk ratio (RR)..." (p. 4, §"Types of studies;" p. 5, 1st para.; p. 5, §"Efficacy;" p. 7, §"Relative treatment effects;" and entire document).
The recited knowledge graph reads on Tramacere's "Network of all possible pairwise comparisons of treatments and placebo" (Fig. 1; and entire document).
The recited knowledge gaps and outputting and indication of gaps read on any of Tramacere's "quality of these studies will be taken into account," "We will exclude...," "If the total number of SAEs was not presented," "We will state for each included study and for each outcome the accuracy of reported numbers of dropouts, i.e. identifying studies that provided (or did not provide) complete data to enable a likely scenario analysis to be done" and "Dealing with missing data" (p. 4, 2nd col., 1st and 3rd para.; p. 5, last para.; p. 6, §"Outcome data;" p. 7, §"Dealing with missing data;" and entire document).
Automating an activity, such as scanning documents to be input, data extraction from documents, natural language processing, etc., would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III). 
To the extent that the limitations of the claims throughout this rejection are not explicitly taught with the recited relationships and sequencing among limitations or are taught by different embodiments within the same reference as for example Tramacere's multiple contingencies for incomplete or missing data," then in the absence of a secondary consideration to the contrary it would have been prima facie 

Claim 7 recites a most effective therapy which reads on Tramacere's "estimate, through pairwise meta-analysis, the treatment effects of the competing interventions using risk ratio (RR)," "treatment hierarchy" and "probability for each intervention to be the best for each outcome" (p. 7, §"Relative treatment effects;" p. 7, §"Relative treatment ranking;" p. 8, §"Methods for indirect and mixed comparisons;" and entire document). 

Claim 8 recites natural language processing which reads on Tramacere's "keywords used to search for trials" (p. 6, §"Electronic searches" including p. 13, §"Appendix 1;" and entire document).  And, again, automating an activity, such as natural language processing, would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III). 
The recited "conclusion" reads on at least Tramacere's "Comparison: active drug or placebo, dose, route" and the results of such comparisons (p. 6, §"Electronic searches" including p. 13, §"Appendix 1;" and entire document)
The recited "sentiment" reads on at least Tramacere's "risk of bias (RoB)" and "evaluate the assumption of transitivity" (p. 7, §"Assessment of risk of bias in included studies;" p. 7, §"Assessment of transitivity across treatment comparisons;" and entire document).
The recited "cohorts" reads on at least Tramacere's "Types of participants" and "Population..." (p. 4, §"Types of participants;" p. 6, §"Data on potential effect modifiers;" and entire document).

Claim 9 recites a subset of comparisons based on a determination.  However, it is not clearly required that the recited "determining" is required to occur such that the recited identifying and the recited subset also read on intended use.  Similarly, in claims 12 and 18 the recited "determining" steps read on intended use.

The art is applied to claims 2-6 and 10-20 as described for claims 1 and 7-9 above.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Matter belonging to no statutory category -- claims 10-15
Claims 10-15 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 is to "A computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith," which is not, in all embodiments within a BRI, interpreted as belonging to any category listed in 101.  In a BRI, the claim reads on data and/or software comprising no structure other than data and/or software.  The claim is not recited as a process, and the claim is not limited to any particular structure as a 101 machine or manufacture.  The claim reads on transitory propagating signals which are not proper patentable subject matter because it does not fit within any of the four statutory categories of invention (In re Nuijten, Federal. Circuit, 2006).
While the specification discloses, "A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as..." ([131]), this use of "per se" is interpreted as meaning that the term "computer readable storage medium" is not always a transitory signal, and this is not interpreted as meaning that the term is never a transitory signal (which latter meaning would apply if not for the disclosed use of "per se" in the specification).
None of the dependent claims remedy this rejection.
As appropriate, this rejection can be overcome by, for example, amending to recite "non-transitory" without the disclosed use of "per se."



Judicial exceptions (JE) to 101 patentability
Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of identifying knowledge gaps including the JE elements of "processing...," "generating..." and "analyzing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 10 are interpreted as directed to the abstract idea of identifying knowledge gaps including the JE elements of "processing...," "generating..." and "analyzing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 16 are interpreted as directed to the abstract idea of identifying knowledge gaps including the JE elements of "processing...," "generating..." and "analyzing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims are analogous to an abstract idea in the form of at least a method of organizing human activity, such as the practice of a technologist, scientist, medical professional or a computer performing analogous functions (e.g. BASCOM, BSG, Meyer as cited in MPEP 2106).

It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1, 10 and 16 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving" and "outputting are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements and/or conventional post-processing elements, as exemplified by Tramacere (as cited on the attached "Notice of References Cited" form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in 
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 10 and 16
Summing up the above Mayo/Alice analysis of claims 1, 10 and 16, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-9, 11-15 and 17-20 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.
Conclusion
No claim is allowed.  A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).

/G STEVEN VANNI/Primary Examiner, Art Unit 1631